DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 16/543,585, filed on August 18, 2019. In response to Examiner's Final Rejection of April 21, 2022, Applicant on June 24, 2022, amended claims 14 and 19, cancelled claims 17 and 18 and added new claim 22. Claims 14-16 and 19-22 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

The Double Patenting rejection is hereby maintained in light of Applicant’s arguments.

The 35 U.S.C. § 102 rejections of claims 14-16 and 19-21 are maintained in light of Applicant’s amendments and arguments to claims 14 and 19.  The 35 U.S.C. § 102 rejections of claims 17 and 18 are withdrawn in light of Applicant’s cancelling claims 17-18. A 35 U.S.C. § 102 rejection has been applied to new claim 22

Response to Arguments
Applicant's Arguments/Remarks filed June 24, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed June 24, 2022.

Regarding the Double Patenting rejection, Applicant states since further claim amendments during prosecution may obviate the need for a double-patenting rejection, Applicant will file a terminal disclaimer when it is the last remaining rejection and the scope of allowable claims is finally determined, if appropriate.

In response, the Double Patenting rejection is maintained. Examiner respectfully notes that it is improper to request that any rejection be held in abeyance. The only proper response to a nonstatutory double patenting rejection is to rebut the rejection by showing that the rejected claim(s) are patentably distinct from the reference claims or to file a terminal disclaimer. 

Regarding the 35 U.S.C. 102 rejections, Applicant submits Discolo et al. does not teach, disclose, or suggest several elements of this claim language. Discolo et al., for example, does not seem to specifically indicate storage of events in a calendar system, and specifically does not disclose "storing the recurring event as single event recurring in the calendar system based upon the recurrence rule, rather than storing the recurring event as a series of recurring single events in the calendaring system to save computer storage space... ." Discolo et al. never discusses saving of "computer storage space" in any way, in fact. Discolo et al. does not discuss calculation "on demand ... [of calendar] event instances. . . ." Contra Office Action at p. 8. 

	In response, Examiner finds Applicant’s arguments are not supported by the claimed inventions original discloser. The abovementioned features are a recitations of another inventors work because they are disclosed in the Description of the Related Art section of the Specification, thus not included features of the pending invention. Therefore, Examiner maintains the rejection to be proper. 

Regarding the 35 U.S.C. 102 rejections, Applicant submits Discolo et al. does not disclose, teach or suggest this claim language, with no discussion of "storing only the modified properties as an exception to the one or more event instances rather than updating single events in the series" and discussion of savings of, "computer storage space[,]" inter alia.

	In response, Examiner respectfully disagrees. As stated in the previous office action, Examiner finds Discolo discloses the scheduling PIM erases all exceptions when an update to the recurrence pattern of a recurrent meeting is received (see par. 0132). Examiner finds “… rather than updating single events in the series” does not further narrow the claim limitation because it is a recitation of what the invention is not instead of what the invention is. Additionally, Examiner finds the discussion of saving computer storage space to be directed to intended use, thus the limitation was not given patentable weight. Therefore, Examiner finds Discolo to be sufficient in teaching the amended claim language. Examiner maintains the 35 U.S.C. 102 rejections is proper and claims 14-16 and 19-22 remain rejected under 35 U.S.C. 102 as being unpatentable over the prior art.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-16 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7 and 9-11 of U.S. Patent No. 9,799,008 and claims 1-3, and 5-8 of U.S. Patent No. 10/387,844 as follows.
Application 16/543,585
U.S. Patent 9,799,008
U.S. Patent 10/387,844
Claim 14
Claim 1
Claim 1
Claim 15
Claim 2
Claim 2
Claim 16
Claim 3
Claim 3
Claim 19
Claim 9
Claim 6
Claim 20
Claim 10
Claim 7
Claim 21
Claim 11
Claim 8
Claim 22
Claim 7
Clam 5

 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to the same invention of scheduling recurring events in calendaring systems and comparable elements used to perform vastly similar functions. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 14 and 19 recite: 
“… the calendaring system storing the recurring event as single event recurring in the calendar system based upon the recurrence rule, rather than storing the recurring event as a series of recurring single events in the calendaring system to save computer storage space… ”.  

Paragraph [0005]), states: 
Notably, distributed and interoperable calendaring systems, like their stand-alone progeny, support the establishment of recurring events without requiring the end user to set each individual recurring event manually. Yet, more recent calendaring implementations no longer simply automate the process of setting multiple events specified by as recurring in nature. Rather, to conserve storage space, recurring events can be stored as a single event described as recurring in nature. More particularly, in order to optimize for space, the storage model employed by advanced calendaring systems stores only the event data and the recurrence rule. The actual event instances can be calculated dynamically when a request is processed to retrieve events within a certain date range. 

However, the paragraph 0005 is disclosed in the Description of the Related Art section of the Specification, thus not included in the pending invention. The specification fails to provide support for the concept of storing the recurring event as single event based upon the recurrence rule, rather than storing the recurring event as a series of recurring single events to save computer storage space, because the support is a recitation of another inventors work and “the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function” (MPEP 2161.01 para. 6). For purpose of examination, Examiner construes “the calendaring system storing the recurring event as single event recurring in the calendar system based upon the recurrence rule, rather than storing the recurring event as a series of recurring single events in the calendaring system to save computer storage space” to be events that are stored using a unique identifier. 









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 14-16 and 19-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Discolo et al. U.S. Publication No. 2001/0054072 [hereinafter Discolo].

Referring to Claim 14, Discolo teaches: 
A method for applying ordered modifications to recurring event instances to conserve computer storage space, the method comprising the steps of:
calculating on demand in a calendaring system executing in memory by a processor of a computer one or more event instances for a recurring event based on a recurrence rule, the calendaring system storing the recurring event as single event recurring in the calendar system based upon the recurrence rule, rather than storing the recurring event as a series of recurring single events in the calendaring system to save computer storage space (Discolo, [0080]), “…objects are uniquely identified within mobile device 3 and desktop computer 4 by object identifiers which are independent of the names assigned by the application programs creating the object”; (Discolo, [0050]-[0051]), “Object store 8 is a memory which is configured to store a plurality of individual records or objects, each comprising a plurality of fields or properties… each of which has a plurality of properties which can be associated with… scheduling and calendaring… properties associated with scheduling and calendaring include… recurrence properties which describe recurrent meetings or meeting requests, and a textual description of the meeting request”; (Discolo, [0114]), “If the electronic mail meeting request object is to be sent directly from one of the transports on mobile device 3, the appropriate transport formats the meeting request for transmission . In a preferred embodiment, the particular properties which scheduling application program 142 attributes to an electronic mail meeting request object representative of a meeting request are compatible with multiple other PIMs… properties notably include revised recurring notification properties…”; (Discolo, [0106]), “the user first enters meeting request information through a suitable user interface… the subject matter of the meeting, an indication of whether the meeting is recurring or a single event, possibly the location of the meeting, and so on. Scheduling application 142 creates an object representative of the meeting request”; (Discolo, [0054]; [0057]-[0058]), Examiner notes the “… to save computer storage space” has not been given patentable weight because it merely recites intended use of the system. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). See MPEP 2111.04(I); 
specifying separately from the one or more event instances one or more specific event properties as modifications to the one or more event instances and storing only the modified properties as an exception to the one or more event instances rather than updating single events, but inspecting older ones of the one or more event exceptions to detect stale event exceptions of the one or more event exceptions and purging said detected state event exceptions to further save computer storage space; wherein the stale event exceptions are stale based upon previous modifications to the same event instance properties (Discolo, [0132]), “The mobile device… handles exceptions to recurring meetings and meeting cancellations. In one embodiment, the scheduling PIM erases all exceptions when an update to the recurrence pattern of a recurrent meeting is received. Thus, new electronic mail objects must be created and sent for each exception once a charge in the recurrent meeting pattern has been sent”; (Discolo, [0133]-[0134]), “For the sake of the present example, assume the recurring meeting is to occur every Tuesday from 10:00-11:00 a.m. beginning on April 1. However, the user (originator) then needs to cancel the April 8.sup.th meeting. The user enters scheduling application 142 and deletes the desired instance. Electronic mail application 140, in turn, creates another object for transmission which indicates this cancellation (which is an exception to the recurrence pattern). The originator then needs to move the April 15th meeting to 11:00-12:00 noon. A similar process is executed to create this exception as well. Suppose then that the originator wishes to make a change to the location of the recurring meetings and apply the change to the entire recurrence pattern. This requires three new pieces of electronic mail to be transmitted… The first is simply created to indicate the new location which modifies the recurrence pattern. This may also, in some PIMs, erase the previous two exceptions”; (Discolo, [0094]), “Once the changes, additions and deletions are determined by synchronization manager 110, the items are synchronized. In order to do this, synchronization manager 110 forms a list of objects which have been changed on either object store 8 or object store 6 and simply calls upon the respective synchronization interface components to update the outdated object”, Examiner notes the “… to further save computer storage space” has not been given patentable weight because it merely recites intended use of the system. See MPEP 2111.04(I); 
concurrently applying modifications to the one or more event instances when calculating on demand one or more event instances for the recurring event based on the recurrence rule (Discolo, [0133]-[0134]); (Discolo, [0091]), “Synchronization manager 110 then determines whether any of the objects stored in object store 8 have been modified at the desktop since the last synchronization. In other words, if handles corresponding to the same object appear in both object store 8 and reference store 112, but they are not identical (such as the time stamp… that indicates that the object in object store 8 has been modified since the last synchronization.”; (Discolo, [0110]), “object identification tag”; (Discolo, [0106]; [0114]).

Referring to Claim 15, Discolo teaches the method of claim 14. Discolo
further comprising the steps of:
identifying an event exception from the one or more event exceptions, the event exception corresponding to an event instance of the one or more event instances (Discolo, [0132]), “The mobile device in accordance with an illustrative embodiment of the present invention also handles exceptions to recurring meetings and meeting cancellations…”; (Discolo, [0133]), “assume the recurring meeting is to occur every Tuesday from 10:00-11:00 a.m. beginning on April 1. However, the user (originator) then needs to cancel the April 8.sup.th meeting. The user enters scheduling application 142 and deletes the desired instance. Electronic mail application 140, in turn, creates another object for transmission which indicates this cancellation (which is an exception to the recurrence pattern). The originator then needs to move the April 15th meeting to 11:00-12:00 noon. A similar process is executed to create this exception as well…”;
modifying at least one property of said event instance based upon said identified event exception (Discolo, [0133]-[0134]), “The originator then needs to move the April 15th meeting to 11:00-12:00 noon. A similar process is executed to create this exception as well. Suppose then that the originator wishes to make a change to the location of the recurring meetings and apply the change to the entire recurrence pattern. This requires three new pieces of electronic mail to be transmitted… The first is simply created to indicate the new location which modifies the recurrence pattern…”;
further identifying an additional event exception from the one or more event exceptions, the additional event exception corresponding to said event instance (Discolo, [0132]-[0134]); (Discolo, [0018]), “PIMs may… allow a variety of exceptions to a recurring meeting pattern”; and
for the identified additional event exception, further modifying at least one property of said event instance based upon the further identified additional event exceptions (Discolo, [0133]-[0134]).

Referring to Claim 16, Discolo teaches the method of claim 15. Discolo further teaches: 
further comprising the step of repeating said identifying and modifying steps for additional ones of the event instances (Discolo, [0054]), “Thus, when a user changes one instance of the object stored in either store 6 or store 8, the second instance of that object in the other of stores 6 and 8 is preferably updated the next time mobile device 3 is connected to desktop computer 4 so that both instances of the same object contain up-to-date data. This is referred to as synchronization”; (Discolo, [0085]; [0091]).

Referring to Claim 19, Discolo teaches: 
A non-transitory machine readable storage medium having stored thereon a computer program for applying ordered modifications to recurring event instances, the computer program comprising a routine set of instructions which when executed by a machine cause the machine to perform the steps of (Discolo, [0057]’ [0059]; [0070]):
Claim 19 disclose substantially the same subject matter as Claim 14, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 15, and is rejected using the same rationale as previously set forth.

Claim 21 disclose substantially the same subject matter as Claim 16, and is rejected using the same rationale as previously set forth.

Referring to Claim 22, Discolo teaches the method of claim 1. Discolo further teaches: 
wherein the calendaring system implements an iCalendar (Discolo, [0132]), “assuming the user entered a recurring meeting request on mobile device 3. Scheduling application 142 creates a recurring meeting object and enters it on the calendar of the user”; (Discolo, [0100]), “PIM 5 includes… a calendar and scheduling application 142”.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winner (US 6272074 B1) – The present invention allows a repeating event to be stored as a single event using the recurring event expression. This advantageously reduces the amount of storage space required for storing a recurring event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624